PER CURIAM.
This appeal arises from an order summarily denying Appellant’s motion for post-conviction relief filed pursuant rule 3.850, Florida Rules of Criminal Procedure. We affirm the denial as to the first and second grounds. As to the third ground, Appellant alleged that his plea was involuntary because counsel made affirmative misrepresentations regarding the forfeiture of accumulated gain-time. Since the motion and attachment do not conclusively show that Hayes is not entitled to relief, we are required to reverse and remand for further proceedings under rule 3.850, Florida Rules of Criminal Procedure. See Leroux v. State, 656 So.2d 558 (Fla. 4th DCA), rev. granted, 663 So.2d 632 (Fla.1995); Carmichael v. State, 631 So.2d 346 (Fla. 2d DCA 1994); Eady v. State, 604 So.2d 559 (Fla. 1st DCA 1992), after remand, 622 So.2d 61 (Fla. 1st DCA 1993).
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
BOOTH, JOANOS and BENTON, JJ., concur.